 1

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9

10          CRISTA WATSON,                                   CASE NO. C18-0976JLR

11                                 Plaintiff,                ORDER DENYING PLAINTIFF’S
                    v.                                       MOTION TO EXTEND
12                                                           DEADLINE FOR CLASS
                                                             CERTIFICATION
            CONVERGENT OUTSOURCING,
13
            INC.,
14
                                   Defendant.
15
            Before the court is Plaintiff Crista Watson’s motion for an extension of time to file
16
     her class certification motion. (Mot. (Dkt. # 13).) Defendant Convergent Outsourcing,
17
     Inc. (“Convergent”) opposes the motion. (Resp. (Dkt. # 15).) The court has considered
18
     the motion, the parties’ submissions concerning the motion, the relevant portions of the
19
     record, and the applicable law. Being fully advised, 1 the court DENIES the motion.
20

21          1
              The parties have not requested oral argument (see Mot. at 1; Resp. at 1), and the court
     has determined that oral argument would not be of assistance in deciding the motion, see Local
22   Rules W.D. Wash. LCR 7(b)(4).


     ORDER - 1
 1          This lawsuit commenced on July 2, 2018. (See Compl. (Dkt. # 1).) On October 5,

 2   2018, the court entered a scheduling order regarding class certification. (Order (Dkt.

 3   # 6).) The court ordered the parties to complete discovery for class certification by

 4   November 28, 2018, and Ms. Watson to file her motion for class certification by

 5   December 28, 2018. (Id. at 1.) On December 28, 2018, Ms. Watson filed only the

 6   present motion, requesting an extension of time in which to file the class certification

 7   motion. (Mot.) Ms. Watson does not move to reopen class discovery. (See generally

 8   id.)

 9          The court must rule on the issue of class certification at an early practicable time.

10   Fed. R. Civ. P. 23(c)(1)(A). Pursuant to Local Rule 23, a plaintiff in this district must file

11   a motion for class certification within 180 days after filing the complaint unless otherwise

12   ordered by the court. Local Rules W.D. Wash. LCR 23(i)(3). This period “may be

13   extended on motion for good cause.” Id. In this case, the court set the class certification

14   deadline for December 28, 2018—179 days after Ms. Watson filed her complaint. (Order

15   at 1.) The court’s scheduling order reiterated the Local Rule 23 standard, stating that

16   court-ordered deadlines “are firm” and will be altered “only upon good cause shown.”

17   (Id. at 2); Local Rules W.D. Wash. LCR 23(i)(3).

18          Ms. Watson argues good cause exists to extend the class certification motion

19   deadline because Convergent has not yet responded to her written discovery requests.

20   (Mot. at 2.) According to Ms. Watson, “all parties will benefit” from discovery, which

21   will help determine “whether this case should proceed on a class or individual basis.”

22   (Id.) Convergent argues that Ms. Watson has not shown good cause in part because it did


     ORDER - 2
 1   not receive Ms. Watson’s discovery requests in the mail until November 29, 2018, one

 2   day after class discovery closed. (Resp. at 1-2.) Moreover, Convergent contends that

 3   because the deadline to conduct class discovery expired on November, 28, 2018, and Ms.

 4   Watson did not seek to extend the discovery deadline, “conducting further class

 5   discovery cannot serve as the basis for continuing the class certification motion filing

 6   deadline.” (Id. at 2.)

 7          Good cause exits to modify a schedule if the schedule “cannot reasonably be met

 8   despite the diligence of the party seeking the extension.” See Johnson v. Mammoth

 9   Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992) (citing Federal Rule of Civil

10   Procedure 16); see also Blough v. Shea Homes, Inc., No. C12-1493RSM, 2014 WL

11   1400990, at *2 (W.D. Wash. Apr. 10, 2014) (applying Federal Rule of Civil Procedure

12   16’s good cause standard to a motion to extend class certification brought under Local

13   Rule 23). The moving party bears the burden of showing good cause. See, e.g., Johnson,

14   975 F.2d at 608-09.

15          Courts have found good cause where unusual and time-consuming personal

16   matters arise prior to a filing deadline. See, e.g., Kautsman v. Carrington Mortg. Servs.,

17   LLC, No. C16-1940JCC, 2018 WL 6199013, at *1-2 (W.D. Wash. Nov. 27, 2018)

18   (explaining that evidence of counsel’s extensive personal legal proceedings with a family

19   member established good cause for missing class certification filing deadline). Courts

20   have also excused a failure to timely file a class certification motion due to abnormal

21   procedural uncertainty in a case. See, e.g., Linehan v. AllianceOne Receivables Mgmt.,

22   Inc., No. C15-1012JCC, 2016 WL 9526499, at *1 (W.D. Wash. Aug. 5, 2016) (excusing


     ORDER - 3
 1   failure to timely file class certification motion given stayed motions to dismiss, a timely

 2   request for guidance on scheduling to which the court had not yet responded, and the

 3   extension of the discovery deadline until after the class certification deadline).

 4          Here, however, Ms. Watson presents no evidence that the filing deadline could not

 5   be met despite her diligence. Ms. Watson does not allege that extraordinary personal

 6   matters or procedural uncertainty caused delay. (See generally Mot.) The only evidence

 7   Ms. Watson presents to excuse her delay is her failure to complete discovery in a timely

 8   manner. (See id. at 1-2.) But, as the court explained in its scheduling order, “the failure

 9   to complete discovery within the time allowed will not ordinarily constitute good cause.”

10   (Order at 2.) In fact, courts generally do not consider incomplete discovery as grounds

11   for good cause even when the opposing party is at fault for the incomplete discovery. See

12   Weidenhamer v. Expedia, Inc., No. C14-1239RAJ, 2015 WL 1292978, at *9 (W.D.

13   Wash. Mar. 23, 2015) (denying the plaintiff’s motion to continue class certification

14   deadline when the basis for the extension was the defendant’s inadequate discovery

15   responses and the plaintiff did not explain why this would limit its ability to move for

16   certification).

17          The court sees no reason to stray from this precedent, especially because

18   Convergent is not at fault for the incomplete discovery—Ms. Watson did not propound

19   discovery until November 26, 2018, a mere two days before discovery closed. (Mot. at 2;

20   Elston Decl. (Dkt. # 14) ¶ 2.) Moreover, Ms. Watson filed the present motion on the

21   final day to move for class certification. (See Mot.) Simply put, Ms. Watson has not

22   demonstrated that she diligently sought to comply with the court’s scheduling order.


     ORDER - 4
 1   Even if the court extended the motion deadline, Ms. Watson would not get the relief she

 2   claims is beneficial—additional discovery—because the deadline for class discovery

 3   passed on November 28, 2018, and Ms. Watson did not move to extend that deadline.

 4          Based on the forgoing analysis, the court concludes that Ms. Watson has not

 5   established good cause for extending the deadline to file a motion for class certification.

 6   Accordingly, the court DENIES Ms. Watson’s motion. (Dkt. # 13.) The court also

 7   ORDERS the parties to file, within 14 days of the date of this order, a joint status report

 8   clarifying the status of this case in light of the court’s ruling on Ms. Watson’s motion to

 9   extend.

10          Dated this 24th day of January, 2019.

11

12

13
                                                       A
                                                       JAMES L. ROBART
                                                       United States District Judge
14

15

16

17

18

19

20

21

22


     ORDER - 5
